DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/29/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
The amendment filed 9/29/2020 has been entered. Claims 1-8 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action of 6/29/2020. 
Response to Arguments
Regarding the rejection of claims 1, 7, and 8 under 35 USC 103:
Applicant’s arguments with respect to said claims have been considered but are moot because the arguments do not apply to the present combination of references being used in the current rejection.  
The examiner now uses Liu (US 20180025014 A1) in addition to over Lee (US 20180108018 A1) in view of Saito (US 20150286922 A1) to teach the limitations of claims 1, 7, and 8. Claims 1 and 7-8 are now rejected in light of applicant’s amendments under 103 over Lee in view of Saito in further view of Liu.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2020, 10/12/2020, 10/12/2020, and 11/11/2020 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 10/5/2020, 10/12/2020, 10/12/2020, and 11/11/2020 is attached to the instant office action.
The examiner notes for IDS 10/5/2020 the NPL Reference AV is not supplied (reference AS is provided twice). 
The examiner notes for IDS 10/5/2020 the NPL Reference AU, AX, AY, and AZ is not supplied. 
The examiner notes for IDS 10/5/2020 the NPL Reference AU, AX, AY, and AZ application 15/904/622 is referred to as a co-pending application, when it is actually the present application. 
The examiner notes for IDS 10/5/2020 the NPL Reference AU, and AX, have office action dates which do not exist (may be referring to a co-pending application). 
The examiner notes for IDS 10/12/2020 the NPL Reference AV is not supplied (reference AS is provided twice). 
The examiner notes for IDS 10/5/2020 the NPL Reference AU, and AX, is not supplied. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of  

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180108018 A1) in view of Saito (US 20150286922 A1) in further view of Liu (US 20180025014 A1).
Regarding claim 1, Lee teaches an integrated circuit card comprising: a receiver-transmitter configured to communicate with a terminal device; (Lee, in Para. [0038 and 0065], discloses a fingerprint recognition card with an integrated circuit (i.e. IC card) in communication with a terminal)
a storage storing biometric authentication information; (Lee, in Para. [0045], discloses the card controller storing the authentication information)
a sensor configured to acquire biometric information of a user; and (Lee, in Para. [0040], discloses the card including a fingerprint sensor which obtains a fingerprint from the user)
a processor configured to perform a series of processes, the series of processes configured to compare the biometric information of the user acquired by the sensor with the biometric authentication information stored in the storage, authenticate the user on the basis of the comparison results, and store the authentication result of the user into the storage (Lee, in Para. [0050, and 0063], discloses an authentication controller (i.e. processor) which compares the stored authentication information with the fingerprint information from the sensor to determine authentication (i.e. authenticate based on comparison result), where the user authentication information (i.e. authentication result of the user) can be stored).
While Lee teaches a series of processes and authentication, Lee fails to explicitly teach a reset signal.
However, Saito from the analogous technical field teaches wherein the processor is further configured to transmit an answer to reset signal to the terminal device via the receiver-transmitter when the receiver-transmitter receives a reset signal from the terminal device, and (Saito, in Para. [0036], discloses a reset signal and an Answer to Reset message)
 (Saito, in Para. [0062], discloses the reset automatically initializing components of the card including the authentication CPU (i.e. which performs the series of processes))
wherein the processor is further configured to determine whether or not the sensor is in a state in which the biometric information can be acquired when the receiver-transmitter receives the reset signal, and (Saito, in Para. [0036], discloses when the reset signal is received the processor being in a waiting state for receiving fingerprint data from the sensor (i.e. sensor is in acquiring state))
wherein the processor is further configured to perform the series of processes when the processor determines that the sensor is in the state in which the biometric information can be acquired (Saito, in Para. [0036 and 0062], discloses being in a waiting state for data from the sensor (i.e. sensor is in acquiring state) and initializing the authentication CPU (i.e. which performs the series of processes))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Saito, with a motivation to provide a robust and protected security system to authenticate and verify the identity of a user through an identification card, where the applied power allows for communication for authentication (Saito, Para. [0004 and 0038]).  
While Lee as modified by Saito teaches a reset signal, Lee fails to explicitly teach checking if the sensor is in a state for acquiring.
However, Liu from the analogous technical field teaches wherein the processor is further configured to determine whether or not the sensor is in a state in which the biometric information can be acquired when the receiver-transmitter receives the reset signal, and (Liu, in Para. [0034], discloses once the biometric sensor are in an active state (i.e. a state where biometric information can be acquired) collecting data)
wherein the processor is further configured to perform the series of processes when the processor determines that the sensor is in the state in which the biometric information can be acquired (Liu, in Para. [0034], discloses once the biometric sensor are in an active state (i.e. a state where biometric information can be acquired) collecting biometric data (i.e. biometric information)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee as modified by Saito to incorporate the teachings of Liu, with a motivation to improve performance of storage resources (Liu, Para. [0029]).
As per claim 7, this claim recites a token method to perform the steps as recited by the apparatus of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1.
As per claim 8, this claim recites a token apparatus to perform the steps as recited by the apparatus of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1. The additional element of “and a card base material in which the sensor and the integrated circuit module are embedded” is taught by Lee (Lee, in Fig. 1 and in Para. [0038], discloses a card with an integrated circuit and a fingerprint sensor).
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Saito and Liu in further view of Aoki (US 20080289032 A1)).
Regarding claim 2, Lee as modified by Saito and Liu teaches the integrated circuit card according to claim 1.
Lee further teaches in a case that the communicator receives a predetermined command from the terminal device at a time different from the period; (Lee, in Fig. 4 and in Para. [0092], discloses receiving a command from the terminal (i.e. time different than the period), which then leads to activating the sensor)
perform command processing on the basis of the authentication result in a case that the processor determines that the authentication result has been stored in the storage; and (Lee, in Fig. 4 and in Para. [0063 and 0084], discloses activating specific function based on the result and the command and storing user authentication information (i.e. result)).
While Lee as modified by Saito and Liu teaches a command not at activation time, Lee as modified by Saito and Liu fails to explicitly teach determining if the authentication result is already stored.
However, Aoki from the analogous technical field teaches wherein the processor is further configured to: determine whether or not the authentication result has been stored in the storage (Aoki, in Para. [0084], discloses determining if biological authentication has already been completed (i.e. result is stored))
transmit a response according to the command processing to the terminal device using the communicator (Aoki, in Para. [0084], discloses if biological authentication has already been completed (i.e. result is stored) obtaining the result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee as modified by Saito and Liu to incorporate the teachings of Aoki, with a motivation to access authentications for critical information (Aoki, Para. [0034]).  
Regarding claim 3, Lee as modified by Saito, Liu and Aoki teaches the integrated circuit card according to claim 2.
Aoki further teaches wherein the processor is further configured not to perform the series of processes as a part of the command processing associated with the predetermined command when the communicator receives the predetermined command from the terminal device and the processor (Aoki, in Para. [0084], discloses if biological authentication has already been completed (i.e. result is stored) obtaining the result (i.e. not authenticating again)).
Regarding claim 4, Lee as modified by Saito, Liu and Aoki teaches the integrated circuit card according to claim 2.
Lee further teaches wherein the processor is further configured to: perform the series of processes as a part of the command processing associated with the predetermined command when the processor determines that the authentication result has not been stored in the storage; and perform the command processing based on the authentication result obtained by the series of processes (Lee, in Fig. 5B and in Para. [0091-0092], discloses determining that fingerprint validation is necessary (i.e. no result stored) and then activating the second region to authenticate the fingerprint and then execute a specific applet based on the command)
Regarding claim 5, Lee as modified by Saito, Liu and Aoki teaches the integrated circuit card according to claim 2.
perform the series of processes as a part of the command processing associated with the predetermined command when the processor determines that the personal authentication of the user has not been successful; and (Lee, in Fig. 5B and in Para. [0091-0092], discloses determining that fingerprint validation is necessary (i.e. no result stored) and then activating the second region to authenticate the fingerprint and then execute a specific applet based on the command)
perform the command processing based on a result of performing the series of processes as part of the command processing associated with the predetermined command (Lee, in Fig. 4 and in Para. [0063 and 0084], discloses activating specific function based on the result and the command and storing user authentication information (i.e. result)).
Aoki further teaches wherein the processor is further configured to: determine whether or not the personal authentication of the user has been successful when the processor determines that the authentication result has been stored in the storage; (Aoki, in Para. [0084], discloses determining if biological authentication has already been completed (i.e. result is stored)).
Regarding claim 6, Lee as modified by Saito, Liu and Aoki teaches the integrated circuit card according to claim 2.
Lee further teaches wherein the processor is further configured to perform the series of processes as a part of a command processing associated with a second predetermined command received before the predetermined command at other than a period when the processor determines that the authentication result has not been stored in the storage (Lee, in Fig. 4 and in Para. [0079, 0082 and 0085], discloses authenticating the fingerprint (i.e. before) and then if it fails authenticating it again in response to request (i.e. command) received (i.e. at other than the period)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JESSICA J SOUTH/Examiner, Art Unit 2431                                                                                                                                                                                                        /TRANG T DOAN/Primary Examiner, Art Unit 2431